DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
This action in response to amendment filed on 21 April 2021.  Claims 16, 30 and 31 have been amended.  Claims 1-15, 27-29 and 31 have been cancelled.   Claims 32-35 have been added.   Claims 16-26, 30 and 32-35   are currently pending and have been examined. 
   Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2021 has been entered.
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 19-22, 24-26, 30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins (US Pub., 2014/0310482 A1) in view of  Syed (US Pub., 2015/0310417 A1)

	With respect to claim 16 and 30, Cummins teaches a method of conducting a payment transaction between a mobile terminal and a payment terminal in communication with a payment backend system, wherein the method comprises the following steps: 
	(a) the mobile terminal initiating a transaction by sending a mobile terminal identifier directly form the mobile terminal   to the payment backend system without an intermediary (Fig. 15, 1506, discloses receive from the mobile devices a key request [initiating a transaction] where the key request includes at least a mobile personal identification  number (PIN [mobile terminal identifier] , paragraphs [0007] and [0009] discloses  transmitting  the mobile device a request to a server [backend system] for one or more tokens ,paragraph [0043], discloses the user 102 may desire to user their mobile devices 104 to conduct payment transactions and paragraph [0059], disclose a communication between the mobile devices 104 and the remote-SE system  )  ; 

 (b) the payment backend system creating a cryptogram comprise a transaction identifier in encrypted form the payment backed system sending the cryptogram directly to the mobile terminal (paragraph [0007], and [0009], discloses receiving by the mobile device one or more token from the server [backend system] and paragraph [0044], discloses the remote SE system 110 may build a payment token, payment token payload my include a card profile 116, a single user key 118,,m the key used to generate a payment cryptogram valid for a single payment  transaction   [creating cryptogram] , payment   );

 
(d) the payment terminal creating a transaction record including the transaction identifier in encrypted form and the amount of the payment transaction(paragraph [0045], discloses the point-of sale terminal at the merchant receiving payment credential by reading a 2d code [creating the transactions  record] )   the payment terminal forwarding the transaction record to the payment backend system (paragraph [0045] discloses the point-of sale terminal 120 may transmit the received payment credential and other transaction information (i.e., transaction amount, product details, etc.) to an acquires 122 such as such as an acquiring  bank) [backend system]   ) ; and 


	(e) the payment backend system decrypting the transaction identifier in encrypted from to verify the transaction and processing the payment transaction (paragraph [0123], disclose the issuer  108 may once the payment cryptogram is validated, approve or deny the payment transaction  (i.e., based on a transaction amount and avaible credit in the payment amount for the user  ..).
Cummins teaches the above elements including   (c)  the mobile terminal generating a proximity payment token using cryptogram such as the proximity payment token contains the transaction identifier   and transmitting the proximity token to the payment terminal via a proximity communication channel (Fig. 16, 1612, near filed commination [proximity] and paragraph [0009], discloses generating by the mobile device a single use code in dependence of a received token, generating by the mobile device a code data by encoding information  wherein said information  is for user in a transactions  and comprising the generated single use code an identification number and/or expiry information…, and paragraph [0045] discloses the mobile device 104 may be further configured to transmit a generated payment cryptogram and payment credentials to a point-of-sale terminal at a merchant);  and receiving by the receiving device [mobile devices] encrypted payload where the encrypted payload includes at least a supplied dynamic validation session (paragraph [0008]), encrypted payload may be transmitted to the mobile service (paragraph [0056]).  Cummins discloses further teaches the mobile device may decrypt the payload which fails to maintain the received payload transmitted to the payment terminal as encrypted form.  
However, Syed teaches maintain the received payload transmitted to the payment terminal in encrypted form (Fig. 2, communicating encrypted key point-to-point in network, paragraph [0023], discloses the identifier may be transmitted as an encrypted token using public/private key of communication  and paragraph [0026], disclose encrypted the request/payment token prior to transmission using encryption formation  is communication point-to point 206 in encrypted from through a plurlity of noes in the network).   Therefore, it would have been obvious to the one 
 
	With respect to claim 17,   Cummins in view of Syed teaches elements of claim 16, furthermore, Cummins teaches the method wherein after step (e) the method comprises the additional step of (f) sending a confirmation message to the mobile terminal and/or the payment terminal confirming that the payment transaction has been processed by the payment backend system (paragraph [0061], disclose the remote notification service may the transmit the message to the mobile devices). 

 	With respect to claim 19,   Cummins in view of Syed teaches elements of claim 16, furthermore, Cummins teaches the method wherein the mobile terminal is a mobile phone that can communicate with the payment backend system via a mobile cellular communications network and/or a Wi-Fi network (paragraphs [0147], discloses a wireless commutation  link ). 
 	With respect to claim 20,   Cummins in view of Syed teaches elements of claim 16, furthermore, Cummins teaches the method wherein the proximity token is a 2D bar code, including a QR code, a NFC message, a sound message and/or a Bluetooth message (Fig. 3A, 124A, paragraph [0148], discloses 2d cord is the QR code, paragraph [0150], discloses NFC technology   ). 
	With respect to claim 21,   Cummins in view of Syed teaches elements of claim 16, furthermore, Cummins teaches the method wherein the proximity token depends on the (paragraph [0150], discloses NFC technology …).  
	With respect to claim 22,   Cummins in view of Syed teaches elements of claim 16, furthermore, Cummins teaches the method wherein the method comprises the additional step of requesting a payment confirmation from the mobile terminal (paragraph [0078], discloses the mobile payment application 106 may transmit the payment cryptogram to the merchant point-of sale terminal). 
 	With respect to claim 24,   Cummins in view of Syed teaches elements of claim 22, furthermore, Cummins teaches the method wherein the proximity communication channel between the mobile terminal and the payment terminal is a unidirectional communication channel and wherein the request of a payment confirmation from the mobile terminal is sent from the payment backend system to the mobile terminal (paragraph [0147], discloses transmitting information in each direction from the point sale terminal and mobile service NFC technology ).

	
 	 With respect to claim 25,   Cummins in view of Syed teaches elements of claim 16, furthermore, Cummins teaches the method wherein the transaction identifier is a one-time transaction identifier (paragraph [0044], discloses one time user key, single payment transaction ). 
  
(paragraph [0126], discloses transaction do the expiration and /or effective date  ).
With respect to claim 32, Cummins in view of Syed teaches elements of claim 16, furthermore, Cummins teaches the  method, wherein the cryptogram comprising a transaction identifier (paragraph [0007], discloses generating a cryptogram valid for a single transaction  based at least the received single use key and mobile PIN)   in encrypted form is sent sequentially from the payment backend system to the mobile terminal to the payment terminal and back to the payment backend system, such that the cryptogram is only decrypted in the payment backend system (Fig. 17, 1716, discloses transmit by a transmitting  device the encrypted payload ).  Cummins discloses further teaches the mobile device may decrypt the payload which fails to maintain the received payload transmitted to the payment terminal as encrypted form.  
However, Syed teaches maintain the received payload transmitted to the payment terminal in encrypted form (Fig. 2, communicating encrypted key point-to-point in network, paragraph [0023], discloses the identifier may be transmitted as an encrypted token using public/private key of communication  and paragraph [0026], disclose encrypted the request/payment token prior to transmission using encryption formation  is communication point-to point 206 in encrypted from through a plurlity of noes in the network).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Cummins with point-to-point encryption feature of Syed in order prevent unauthorized reception and use of the payment token by other devise in proximity to and/or and or content with wireless beacon (see Syed, paragraph [0026]).
(paragraph [0009], discloses a transaction and comprises the generated single use code an identification number ..).  
	With respect to claim 34, Cummins in view of Syed teaches elements of claim 32 furthermore, Cummins teaches the method wherein the transaction identifier is a one-time transaction identifier, the one-time transaction identifier identifying a user of the mobile terminal and a corresponding account in the payment backend system(paragraph [0044], discloses one time user key, single payment transaction ).   
 	With respect to claim 35, Cummins teaches a method of conducting a payment transaction between a mobile terminal and a payment terminal in communication with a payment backend system, wherein the method comprises the following steps: 
	(a) the mobile terminal initiating a transaction by sending a mobile terminal identifier directly  to the payment backend system   (Fig. 15, 1506, discloses receive from the mobile devices a key request [initiating a transaction] where the key request includes at least a mobile personal identification  number (PIN [mobile terminal identifier] , paragraphs [0007] and [0009] discloses  transmitting  the mobile device a request to a server [backend system] for one or more tokens ,paragraph [0043], discloses the user 102 may desire to user their mobile devices 104 to conduct payment transactions and paragraph [0059], disclose a communication between the mobile devices 104 and the remote-SE system  )  ; 

 (b) the payment backend system creating a cryptogram comprise a transaction identifier in encrypted form the payment backed system sending the cryptogram directly to the mobile terminal (paragraph [0007], and [0009], discloses receiving by the mobile device one or more token from the server [backend system] and paragraph [0044], discloses the remote SE system 110 may build a payment token, payment token payload my include a card profile 116, a single user key 118,,m the key used to generate a payment cryptogram valid for a single payment  transaction   [creating cryptogram] , payment   );

 
(d) the payment terminal creating a transaction record including the transaction identifier in encrypted form and the amount of the payment transaction identifier (paragraph [0045], discloses the point-of sale terminal at the merchant receiving payment credential by reading a 2d code [  the transactions  record] )   the payment terminal forwarding the transaction record to the payment backend system (paragraph [0045] discloses the point-of sale terminal 120 may transmit the received payment credential and other transaction information (i.e., transaction amount, product details, etc.) to an acquires 122 such as such as an acquiring  bank) [backend system]   )  and forwarding the  payment transaction messages to the mobile device(paragraph [0061], disclose the remote notification service may the transmit the message to the mobile devices); and 

(paragraph [0123], disclose the issuer  108 may once the payment cryptogram is validated, approve or deny the payment transaction  (i.e., based on a transaction amount and avaible credit in the payment amount for the user  ..).
Cummins teaches the above elements including   (c)  the mobile terminal generating a proximity payment token using cryptogram such as the proximity payment token contains the transaction identifier   and transmitting the proximity token to the payment terminal via a proximity communication channel (Fig. 16, 1612, near filed commination [proximity] and paragraph [0009], discloses generating by the mobile device a single use code in dependence of a received token, generating by the mobile device a code data by encoding information  wherein said information  is for user in a transactions  and comprising the generated single use code an identification number and/or expiry information…, and paragraph [0045] discloses the mobile device 104 may be further configured to transmit a generated payment cryptogram and payment credentials to a point-of-sale terminal at a merchant);
 and receiving by the receiving device [mobile devices] encrypted payload where the encrypted payload includes at least a supplied dynamic validation session (paragraph [0008]), encrypted payload may be transmitted to the mobile service (paragraph [0056]).  Cummins discloses further teaches the mobile device may decrypt the payload which fails to maintain the received payload transmitted to the payment terminal as encrypted form.  
However, Syed teaches maintain the received payload transmitted to the payment terminal in encrypted form (Fig. 2, communicating encrypted key point-to-point in network, paragraph [0023], discloses the identifier may be transmitted as an encrypted token using public/private key .

Claims 18 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Cummins (US Pub., 2014/0310482 A1) in view of  Syed (US Pub., 2015/0310417 A1) and further view of Seleznyov (US Pub., 2015/0056955 A1) 
	With respect to claim 18,   Cummins in view of Syed teaches elements of claim 16, furthermore, Cummins teaches the method wherein the mobile terminal identifier sent from the mobile terminal to the payment backend system in step (a) comprises a unique ID number (Fig. 16, 1604, a mobile personal identification number [unique id], paragraph [0007], discloses receiving a mobile personal identify number [unique ID] and paragraph [0063], discloses a unique identifier defined by the remote-SE system 110 to uniquely identify the mobile devices ) and Syed teaches   a universally unique identifier UUID  (paragraph [0023]) include name/identifier, device identifier (paragraph [0049]).  Cummins and Syed failed to teach the corresponding uniquely identity the mobile devices of Cummins and corresponding a universal unique identifier [UUID) is an international mobile subscriber identity (IMSI) of a secure element of the mobile terminal, an integrated circuit card identifier (ICCID) of the mobile 
	However, Seleznyov teaches uniquely identity the mobile devices is an international mobile subscriber identity (IMSI) of a secure element of the mobile terminal, an integrated circuit card identifier (ICCID) of the mobile terminals and/or a secure element of the mobile terminal and/or an international mobile equipment identity (IMEI) of the mobile terminal (paragraphs [0014], and [0038] discloses an international mobile station equipment identify (IMEI).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the inventions was made to modify the mobile devices of Cummins and Syed to incorporate the international mobile equipment identity (IMEI) of the mobile terminal of Seleznyov in order to give a sufficient identifying information to identify the carrier, location and relevant information (see Seleznyov paragraph [0003]).  

	With respect to claim 23,   Cummins in view of Syed teaches elements of claim 22, furthermore, Cummins teaches the method   wherein the proximity communication channel between the mobile terminal and the payment terminal (Fig. 1612 discloses transmit via near field communication at least they payment credential) and Syed teaches use of the payment token by other devices in proximity to and/or contact with wireless beacon 130 (paragraph [0026]).    Cummins and Syed silent that the communication is a bidirectional communication channel and wherein the request of a payment confirmation from the mobile terminal is sent from the payment terminal to the mobile terminal 
	However, Seleznyov teaches bidirectional communication channel and wherein the request of a payment confirmation from the mobile terminal is sent from the payment terminal (paragraph [0016], discloses directional communication capabilities, mobile device operating system embedded...).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the inventions was made to modify the mobile devices of Cummins and Syed to incorporate the bi-directional communication of the mobile terminal of Seleznyov in order to reduce representation of signals. 

Response to Arguments
Applicant’s arguments of 35 U.S.C 103(a) filed on 21 April 2021 with respect to claim(s) 16-26, 30 and 32-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The following prior arts applied in the office actions: 

Cummins (US Pub., 2014/0310482 A1) discloses a method for outputting information on a disply of mobile device 104, the method comprising: transmitting, by the mobile devices 104, a request to a server for one or more token.
Syed (US Pub., 2015/0310417 A1) discloses system and method for payment code generation using a wireless beacon at a merchant location.  A check-in at a merchant location may be completed using a wireless beacons at the merchant location with communication device. 
Seleznyov (US Pub., 2015/0056955 A1) discloses a mobile device and a configurable stub having a stub configuration embedded in the mobile device non-transitory memory.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682